

	

		II

		108th CONGRESS

		2d Session

		S. 2793

		IN THE SENATE OF THE UNITED STATES

		

			September 13, 2004

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To remove civil liability barriers that discourage the

		  donation of fire equipment to volunteer fire companies.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Good Samaritan Volunteer Firefighter

			 Assistance Act of 2004.

		

			2.

			Removal of civil liability barriers that discourage the

			 donation of fire equipment to volunteer fire companies

			

				(a)

				Liability protection

				A person who donates fire control or fire rescue equipment to a

			 volunteer fire company shall not be liable for civil damages under any State or

			 Federal law for personal injuries, property damage or loss, or death

			 proximately caused by the equipment after the donation.

			

				(b)

				Exceptions

				Subsection (a) does not apply to a person if—

				

					(1)

					the person’s act or omission proximately causing the injury,

			 damage, loss, or death constitutes gross negligence or intentional misconduct;

			 or

				

					(2)

					the person is the manufacturer of the fire control or fire rescue

			 equipment.

				

				(c)

				Preemption

				This Act preempts the laws of any State to the extent such laws

			 are inconsistent with this Act, except that notwithstanding subsection (b),

			 this Act shall not preempt any State law that provides additional protection

			 from liability for a person who donates fire control or fire rescue equipment

			 to a volunteer fire company.

			

				(d)

				Definitions

				In this section:

				

					(1)

					Person

					The term person includes any governmental or other

			 entity.

				

					(2)

					Fire control or rescue equipment

					The term fire control or fire rescue equipment

			 includes any fire vehicle, fire fighting tool, protective gear, fire hose, or

			 breathing apparatus.

				

					(3)

					Gross negligence

					The term gross negligence means voluntary and

			 conscious conduct harmful to the health or well-being of another person by a

			 person who, at the time of the conduct, knew that the conduct was likely to be

			 harmful to the health or well-being of another person.

				

					(4)

					Intentional misconduct

					The term intentional misconduct means voluntary and

			 conscious conduct harmful to the health or well-being of another person by a

			 person who, at the time of the conduct, knew that the conduct was harmful to

			 the health or well-being of another person.

				

					(5)

					State

					The term State includes the several States, the

			 District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the

			 Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any other

			 territory or possession of the United States, and any political subdivision of

			 any such State, territory, or possession.

				

					(6)

					Volunteer fire company

					The term volunteer fire company means an association

			 of individuals who provide fire protection and other emergency services, where

			 at least 30 percent of the individuals receive little or no compensation

			 compared with an entry level full-time paid individual in that association or

			 in the nearest such association with an entry level full-time paid

			 individual.

				(e)Effective

			 dateThis Act applies only to liability for injury, damage, loss,

			 or death caused by equipment that, for purposes of subsection (a), is donated

			 on or after the date that is 30 days after the date of the enactment of this

			 Act.

			

